                          UNITED STATES
        Case 2:03-cv-01431-RCJ-BNW      DISTRICT
                                    Document 3146 COURT
                                                   Filed 08/02/19 Page 1 of 8
                               DISTRICT OF NEVADA

IN RE WESTERN STATES WHOLESALE                                MDL 1566
NATURAL GAS ANTITRUST LITIGATION                              CV-S-03-1431-RCJ-PAL
                                                              BASE FILE
THIS DOCUMENT RELATES TO:

Arandell Corp., et al. v. Xcel Energy Inc.,                   Case No. 2:07-CV-01019-RCJ-PAL
et al.

NewPage Wisconsin System Inc., et al. v. CMS Energy           Case No. 2:09-CV-00915-RCJ-PAL
Resource Management Company, et al.




 FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE AS TO CENTERPOINT ENERGY
                             SERVICES, INC.

        This matter has come before the Court to determine whether there is any cause why this

Court should not approve the settlement between Plaintiffs in the above-captioned Actions on

behalf of the Wisconsin Class, and CenterPoint Energy Services, Inc. (“CenterPoint”), as set forth

in the Settlement Agreement dated February 1, 2019 (the “Agreement”). The Court, after carefully

considering all papers filed and proceedings held herein and otherwise being fully informed in the

premises, has determined (1) that the settlement should be approved, and (2) that there is no just

reason for delay of the entry of this Final Judgment approving the Agreement. Accordingly, the

Court directs entry of Judgment which shall constitute a final adjudication of the above-captioned

Actions on the merits in accordance with the terms of the Agreement. Good cause appearing

therefor, it is:

        ORDERED, ADJUDGED, AND DECREED THAT:

        1.         The Court has jurisdiction over the subject matter of the Actions and over all parties

to the Agreement, including all members of the Wisconsin Class based upon the Court’s findings

and conclusions herein that such settlement class members have been afforded the due protections

of notice, an opportunity to be heard, a right to exclude themselves from the Wisconsin Class, and

adequate representation. Phillips Petroleum Co. v. Shutts, 472 U.S. 797 (1985).




                                                   1
       2.
       Case  All terms which are defined inDocument
            2:03-cv-01431-RCJ-BNW           the Agreement
                                                      3146andFiled
                                                             used, 08/02/19
                                                                   but not otherwise
                                                                               Pagedefined,
                                                                                     2 of 8 herein

shall have the meanings ascribed to them in the Agreement, all of which are incorporated herein as though

fully set forth in this Final Judgment.

       3.      By its Preliminary Order dated April 5, 2019, the Court certified, for purposes of

settlement only, these Actions as a class action against CenterPoint under Federal Rule of Civil

Procedure 23(b)(3). The Classes are defined as follows:

       A.      “Wisconsin Class” means:

               All industrial and commercial purchasers of natural gas for their own use
               or consumption during the period from January 1, 2000 until October 31,
               2002, and which gas was used or consumed by them in Wisconsin.
               Excluded from the Class are (a) entities that purchased natural gas for
               resale (to the extent of such purchase for resale); (b) entities that
               purchased natural gas for generation of electricity for the purpose of sale
               (to the extent of such purchase for generation); (c) entities that purchased
               natural gas from entities that sold natural gas at rates approved by the
               Wisconsin Public Service Commission (to the extent of such purchases
               at such approved rates); (d) defendants and their predecessors, affiliates
               and subsidiaries; and (e) the federal government and its agencies.

       B.      “Class Member” means each member of the Wisconsin Class who did not timely and

               properly elect to be excluded from the Wisconsin Class in accordance with the Class

               Notice previously approved by the Court.

       C.      “Class Period” means the period from January 1, 2000 through October 31, 2002.

       4.      The Actions are, for settlement purposes only, certified as class actions against

CenterPoint pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure for each and all

of the Wisconsin Class defined in Paragraph 3 above and with respect to the Class Period defined in

Paragraph 3 above. Certification of the Wisconsin Class is appropriate because:

       a.      The Court finds that the requirements of Rule 23(a) of the Federal Rules of Civil

               Procedure have been met in that:

               (i)     Plaintiffs and CenterPoint have agreed by virtue of the Agreement and for

                       purposes of the settlement class only that the Wisconsin Class are so numerous

                       that joinder of all members is impracticable;

                                                  2
      (ii)   Plaintiffs and CenterPoint
Case 2:03-cv-01431-RCJ-BNW              have 3146
                                  Document   agreed Filed
                                                    by virtue of the Page
                                                          08/02/19    Agreement
                                                                           3 of 8 and for

               purposes of the settlement class only that Plaintiffs’ claims against CenterPoint

               and the defenses thereto present questions of law or fact common to the

               Wisconsin Class;

       (iii)   Plaintiffs and CenterPoint have agreed by virtue of the Agreement and for

               purposes of the settlement class only that the claims against CenterPoint brought

               by the Plaintiffs in the Actions, as industrial and commercial purchasers of

               natural gas for their own use and consumption during the Class Period, are typical

               of the claims of, or defenses to the claims of, members of the Wisconsin Class

               against CenterPoint;

       (iv)    Plaintiffs and CenterPoint have agreed by virtue of the Agreement and for

               purposes of the settlement class only that Class Counsel for the Wisconsin Class

               have fairly, adequately, and vigorously represented the interests of the Wisconsin

               Class as respects claims against CenterPoint; and

       (v)     Plaintiffs and CenterPoint have agreed by virtue of the Agreement and for

               purposes of the settlement class only that, based on their active participation in

               discovery and the settlement, Plaintiffs in the Actions have fairly, adequately,

               and vigorously represented the interests of the Wisconsin Class as respects

               CenterPoint.

b.     The Court finds that, for settlement purposes only, the requirements of Rule 23(b)(3) of

       the Federal Rules of Civil Procedure have been met in that:

       (i)     Plaintiffs and CenterPoint have agreed by virtue of the Agreement and for

               purposes of the settlement class only that questions of law or fact relating to

               whether CenterPoint engaged in false or inaccurate reporting of natural gas

               transactions to the publishers of natural gas price indexes, or engaged in other

               unlawful conduct including natural gas wash trading or churning transactions, in

                                         3
                    furtherance of a conspiracy
       Case 2:03-cv-01431-RCJ-BNW               to manipulate
                                         Document             prices08/02/19
                                                     3146 Filed      for naturalPage
                                                                                gas during
                                                                                      4 of 8the Class

                       Period predominate over any questions affecting only individual members of any

                       of the Wisconsin Class;

               (ii)    Plaintiffs and CenterPoint have agreed by virtue of the Agreement and for

                       purposes of the settlement class only that there are no competing actions or any

                       suggestions that a more efficient alternative to the Actions against CenterPoint

                       exists, and the Actions are the superior method for the fair and efficient

                       adjudication of this controversy; and

               (iii)   Manageability for trial purposes is not an issue and need not be considered in

                       determining whether to certify the Wisconsin Class herein for purposes of

                       settlement. See Amchem v. Windsor, 512 U.S. 591, 619 (1997).

       c.      Certification of the Actions as a class action, for the purpose of settlement, is desirable

               to facilitate resolution of complex litigation such as this litigation.

       5.      The Court hereby finally approves and confirms the settlement set forth in the Agreement

and finds that said settlement is, in all respects, fair, reasonable, and adequate to the Wisconsin Class

pursuant to Rule 23 of the Federal Rules of Civil Procedure. In reaching this determination, the Court

has, based upon the evidence presented and its independent inquiry, analysis, and due diligence,

considered: (a) the serious questions of fact and law raised by Plaintiffs’ claims and CenterPoint’s

potential defenses in the Actions; (b) the risk, expense, complexity, and likely duration of further

litigation; (c) the risk of obtaining, and maintaining throughout trial and potential appeal, class action

status; (d) the benefits of the settlement; (e) the extent of discovery completed and the stage of the

proceedings; (f) the experience and views of counsel that the settlement is fair and reasonable; and (g)

the reaction(s) of the Wisconsin Class members to the settlement (both as to the number of requests for

exclusion from the Wisconsin Class and as to the number and nature of the objections to the settlement).

       6.      The Court hereby finds and concludes that the notice given to the Wisconsin Class

complied with this Court’s Preliminary Approval Order dated April 5, 2019, and that said notice was

                                                  4
the bestCase
         notice2:03-cv-01431-RCJ-BNW
                 practicable under the circumstances
                                             Documentand 3146
                                                         fully satisfies the requirements
                                                                Filed 08/02/19      Page 5ofofRule
                                                                                               8 23 of

the Federal Rules of Civil Procedure and the requirements of due process, including, but not limited to,

the form of notice and methods of identifying and giving notice to the Wisconsin Class of, inter alia,

the settlement terms, their rights to object to or exclude themselves from the settlement (and the

procedures to do so), and the Fairness Hearing.

       7.      Pursuant to Fed. R. Civ. P. 23(g), Kohner, Mann & Kailas, S.C., and Polsinelli PC are

appointed as co-counsel for the Wisconsin Class. These firms have and will fairly, adequately,

vigorously, and competently represent the interests of the Wisconsin Class. In particular, the Court finds

that the Agreement is the result of extensive, good-faith arm’s-length negotiations between the parties,

and not the result of any collusion or reverse auction.

       8.      As of the July 15, 2019 deadline designated in this Court’s Preliminary Approval Order,

no persons/entities requested exclusion from the Wisconsin Class. Because no member of any of the

Wisconsin Class submitted a timely and valid request, or indeed, any request for exclusion from the

Wisconsin Class, all members of any of the Wisconsin Class are hereby (i) barred from asserting

otherwise and (ii) bound by the terms of the Agreement, including the releases of claims, and by this

Final Judgment.

       9.      There were no objections filed to this settlement. Any member of the Wisconsin Class

who failed to object or seek to intervene is conclusively deemed to have waived the right to object or

intervene and is barred from raising any objection to the settlement or this Final Judgment in this or any

other proceeding, including in an appeal.

       10.     This Court hereby dismisses on the merits and with prejudice, with each party to bear its

own costs and attorneys’ fees, these Actions as against CenterPoint and as to all members of any of the

Wisconsin Class.

       11.     Pursuant to Paragraph 18 of the Agreement, the Releasees are hereby and forever

released and discharged from and with respect to any and all claims, demands, actions, suits, causes of

action for injuries, losses, damages, or other consequences of every nature (whether known or unknown,

                                                  5
foreseen or unforeseen,
       Case             suspected or unsuspected,
              2:03-cv-01431-RCJ-BNW               actual 3146
                                           Document      or contingent, liquidated or
                                                                Filed 08/02/19        unliquidated,
                                                                                   Page   6 of 8 legal

or equitable) that Releasors or any of them ever had, now has, or hereafter can, shall, or may have in

any capacity (whether class, individual, direct, derivative, representative, or any other capacity) on

account of, or in any way arising out of, or relating in any way to any act or omission of the Releasees

or the other named defendants/alleged co-conspirators or any third party alleged co-conspirators (or any

of them) that is alleged in the Actions up to the date of the execution of this Agreement or that could

have been alleged in the Actions or in any other proceeding alleging such acts or omissions (the

“Released Claims”). All persons and entities who are Releasors are hereby barred and permanently

enjoined from commencing, prosecuting, or continuing, either directly or indirectly, against the

Releasees in this or any other jurisdiction, any and all Released Claims and any other claims arising

from any conduct alleged in any of the Actions. The Released Claims shall not preclude Plaintiffs from

pursuing any and all claims against any defendants in the Actions or other entities (who aren’t party

defendants) other than CenterPoint. The Released Claims shall not impede Plaintiffs’ rights to pursue

claims against the non-settling defendants to recover for the full amount of Plaintiffs’ and Class

Members’ alleged damages as provided by applicable law.

       12.     Neither the Agreement, the preliminary approval of the settlement and conditional

certification for settlement purposes of the Wisconsin Class, nor this Final Judgment (nor any

negotiations or documents associated with them) are to be deemed an admission of liability or fault by

CenterPoint or by the Releasees, or a finding of the validity of any facts, allegations, or claims asserted

in the Actions, or of any wrongdoing or of any violation of law by CenterPoint, or that any person has

suffered any damage attributable to CenterPoint, or an admission by CenterPoint as to the certifiability

of a litigation class in the Actions or in any other case. Neither the Agreement, nor any of its terms

and provisions, nor any of the negotiations or proceedings connected with it, nor any other action taken

to carry out the Agreement by any of the settling parties shall be referred to, offered as evidence, or

received in evidence in any pending or future civil, criminal, or administrative action or proceedings,



                                                  6
except in a proceeding
       Case            to enforce the Agreement,
              2:03-cv-01431-RCJ-BNW              or to defend
                                           Document     3146 against
                                                               Filed the assertionPage
                                                                     08/02/19      of Released
                                                                                        7 of 8 Claims,

or as otherwise required by law.

       13.     If for any reason this Final Judgment does not become “final” as provided in Paragraph

15 of the Agreement, and if either CenterPoint or Plaintiffs thereafter exercise their unilateral option(s)

to rescind the settlement, terminate the Agreement, and withdraw that Party’s consent to the entry of

this Final Judgment, then: (i) any preliminary or final certification of the Wisconsin Class shall be

automatically vacated, nunc pro tunc; (ii) all other provisions set forth in Paragraph 14 of the Agreement

shall apply; and (iii) any and all amounts paid by CenterPoint into the Settlement Fund and/or deposited

in the Escrow Account (including interest earned thereon) shall be returned to CenterPoint within thirty

(30) calendar days, less only disbursements made in accordance with Paragraphs 21 and 22 of the

Agreement.

       14.     Without affecting the finality of this Judgment in any way, this Court hereby retains

continuing jurisdiction over: (a) implementation of this settlement and any distribution to Class

Members pursuant to further orders of this Court; (b) disposition of the Settlement Fund; (c) hearing

and determining applications by Plaintiffs’ counsel for attorneys’ fees, costs, expenses, and interest;

(d) the Actions until the Final Judgment contemplated hereby has become effective and each and every

act agreed to be performed by the parties has been performed pursuant to the Agreement; (e) hearing

and ruling on any matters relating to the plan of allocation of settlement proceeds; and (f) all parties to

the Actions and Releasors, for the purpose of enforcing and administering the Agreement and the

releases and other documents contemplated by, or executed in connection with, the Agreement.

       15.     The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil Procedure,

that this Final Judgment should be entered and further finds that there is no just reason for delay in the

entry of this Judgment, as a Final Judgment, as to the parties to the Agreement. Accordingly, the Clerk

is hereby directed to enter Judgment forthwith.




                                                  7
      16. 2:03-cv-01431-RCJ-BNW
      Case Nothing in this Order shall beDocument
                                          construed to expand
                                                     3146      the obligations
                                                            Filed  08/02/19 of   CenterPoint
                                                                               Page 8 of 8 under

the Agreement or to impose on CenterPoint any obligations other than those contained in the

Agreement.

      IT IS SO ORDERED.




Dated: ___________________________
          August 5, 2019                        _______________________________________
                                                Hon. Robert C. Jones
                                                United States District Judge




                                            8
